Case: 21-60804     Document: 00516310396         Page: 1     Date Filed: 05/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 6, 2022
                                  No. 21-60804                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Suchang Cai,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 093 411


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Suchang Cai, a native and citizen of China, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing her appeal
   from a decision of the Immigration Judge (IJ) concluding that she was not
   entitled to asylum, withholding of removal, and relief under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60804      Document: 00516310396           Page: 2    Date Filed: 05/06/2022




                                     No. 21-60804


   Against Torture (CAT). The BIA affirmed the IJ’s adverse credibility
   determination; on that basis, it concluded, as did the IJ, that Cai was not
   entitled to any form of relief.
          Cai challenges the agency’s credibility determination. However, the
   IJ and the BIA cited “specific and cogent reasons derived from the record”
   to support the adverse credibility determination. Singh v. Sessions, 880 F.3d
   220, 225 (5th Cir. 2018) (internal quotation marks and citation omitted). Cai
   has failed to demonstrate that it is clear from the totality of the circumstances
   that no reasonable factfinder could make an adverse credibility ruling in her
   case. See Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). Thus, the
   agency’s determination is supported by substantial evidence. See id. at 536-
   40.
          Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). To the extent that Cai raises other issues regarding the denial of her
   asylum and withholding of removal claims, given the dispositive adverse
   credibility determination, we need not address those issues.           See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976).

          Cai contends that she should have been granted relief under the CAT.
   She asserts that she carried her burden to establish an entitlement to CAT
   relief based on the testimonial evidence that the police detained her,
   administered beatings, and have continued to look for her after she left China.
   Cai also refers generally to documentary evidence of country conditions in
   China to support her CAT claim. However, because a challenge to the denial
   of Cai’s CAT claim based on non-testimonial country condition evidence is
   unexhausted, we lack jurisdiction to consider the issue. See Hernandez-De
   La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016).




                                          2
Case: 21-60804     Document: 00516310396           Page: 3   Date Filed: 05/06/2022




                                    No. 21-60804


          An adverse credibility determination is not necessarily dispositive of a
   CAT claim, but where a petitioner has pointed to “no independent, non-
   testimonial evidence going to the likelihood of torture,” the adverse
   credibility finding is also decisive of her CAT claim. Arulnanthy v. Garland,
   17 F.4th 586, 597-98 (5th Cir. 2021) (quotation at 598).          Here, Cai’s
   “individual narrative itself … continues to provide the core of [her] claim,”
   and, as discussed earlier, the BIA determined that Cai’s narrative lacked
   credibility. Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019). In view of
   the adverse credibility determination, the denial of relief under the CAT is
   supported by substantial evidence. See Santos-Alvarado v. Barr, 967 F.3d
   428, 439 (5th Cir. 2020).

          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                         3